Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 7/17/21 is acknowledged.  Claims 1, 7-10, 12-15 and 17-20 are pending. Claims 18-20 are withdrawn.  Claim 1 has been amended.  Claims 1, 7-10, 12-15 and 17 are under consideration.

Rejections Withdrawn
The rejection of Claims 1, 7-10, 12-15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amended claim.

Rejections Maintained and New Grounds of Rejections

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been amended to recite “cocamidopropyl sultaine”  it is suggested this was intended to read “cocamidopropyl hydroxysultaine” as recited in the Specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinuma et al. (US 2010/0236570; cited in IDS) as evidenced by EWG (“Lauryl hydroxysultaine” < https://www.ewg.org/skindeep/ingredient/703446/LAURYL_ HYDROXYSULTAINE/#. WnH4EPl96F4> accessed 1/31/2018) in view of Ehlers et al. (EP 1300136 A2; cited in IDS) and Smith (US 4,529,588; 1985). 
This rejection is maintained. 
Fujinuma et al. teach compositions and methods for treating hair (e.g. abstract, paragraph 0001).  Fujinuma et al. teach that the compositions may be used for bleaching hair (e.g. paragraph 0013 and 0064). Fujinuma et al. exemplify compositions comprising 0.5% sodium sulfite (i.e. reduction agent), lauramide propyl betaine, lauryl hydroxysultaine (i.e. zwitterionic surfactant) and sodium hydroxide (e.g. Tables 1, 2, 5 and 6).  As evidenced by EWG, lauryl hydroxysultaine is a zwitterion which has at least one quaternary ammonium group and at least one SO3 structural unit.  Fujinuma et al. exemplify a ratio of sodium sulfite to zwitterionic surfactant of 0.4/0.45 (i.e. 0.89).  Fujinuma et al. teach that the composition may be free of dyes (i.e. 0% by weight), which is within the claimed range (e.g. paragraph 0064).  While there are no examples which exclude dye, this embodiment is explicitly taught by Fujinuma et al., and it would have been obvious to one of ordinary skill in the art at the time of filing to exclude dye.  Fujinuma teaches that the alkalizing agent is present at 1-9% and the surfactant is present at 1-15% by mass (e.g. paragraph 0044 and 0050). 
While Fujinuma et al. teach the inclusion of a reducing agent and nonionic surfactants, including zwitterionic surfactants, they do not teach the inclusion of sodium dithionite or cocamidopropyl hydroxysultaine.  This is made up for by the teachings of Ehlers et al. and Smith et al. 
Ehlers et al. teach methods and compositions for removing color from hair comprising dithionite salts (e.g. abstract; paragraph 0001).  Ehlers et al. teach the compositions comprise 
Smith et al. teach improved aqueous hair conditioning compositions comprising 0.5-10 % by weight of cocamidopropyl hydroxysultaine (e.g. abstract).  Smith et al. teach that cocamidopropyl hydroxysultaine is an essential ingredient and provides for an increased deposition of conditioning components on the surface of hair without a concomitant substantial loss of activity in reducing the spreadability of sebum (e.g. column 2, lines 30-35 and 58-end).  
Regarding Claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sodium dithionite of Ehlers and the cocamidopropyl hydroxysultaine of Smith et al. in the compositions of Fujinuma et al.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as Fujinuma et al. teach the inclusion of reducing agents and nonionic surfactants, including zwitterionic surfactants, such as betaines and hydroxysultaines, which have substantially similar structures as that of Smith (e.g. Examples).  One of ordinary skill in the art would have been motivated in order to obtain the benefits of removal of color from the hair while protecting the fibers, as taught by Ehlers et al. and increased deposition of conditioning components on the surface of hair without a concomitant substantial loss of activity in reducing the spreadability of sebum, as taught by Smith et al. In addition, Ehlers et al. teach the compositions comprise 0.5-20 wt% of sodium dithionite (e.g. paragraph 0032 and 0033) and Fujinuma teaches that the surfactant is present at 1-15% by mass (e.g. paragraph 0050), which 
Regarding Claims 7 and 8, Fujinuma et al. exemplify the composition further including propylene glycol at 1.0, 2.0, or 10%, or glycerine at 5.0%, which are within the claimed ranges (e.g. Tables 1, 2 and 6). 
Regarding Claims 9 and 10, Fujinuma et al. exemplify the composition including anionic surfactants at amounts greater than the claimed ranges (e.g. Tables 1, 2, 5 and 6).  However, Fujinuma et al. also teach surfactants including mixtures of anionic and nonionic at concentrations of 1-15% wherein the ratio of anionic to nonionic is 0.01-1 (e.g. paragraphs 0050 and 0051).  This results in amounts of anionic surfactant which overlap the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the anionic surfactant concentration through routine experimentation to arrive at the concentration of up to 0.5% or up to 0.1% in order to optimize the resulting product.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding Claims 12 and 13, Fujinuma et al. teach that the composition may be free of dyes (i.e. 0% by weight), which is within the claimed ranges (e.g. paragraph 0064).  While there are no examples which exclude dye, this embodiment is explicitly taught by Fujinuma et al., and it would have been obvious to one of ordinary skill in the art at the time of filing to exclude dye.  
Regarding Claims 14 and 15, Fujinuma et al. teach that the pH of the combination is preferably 8-11 or 9-11, which are within the range of 7-12, and which overlaps with the claimed range of 8.5-10.5 (e.g. paragraph 0045).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 17, Fujinuma et al. teach that the compositions have a viscosity such that they are able to foam well and penetrate the head hair (e.g. paragraphs 0069-0071), but are silent as to the transmittance.  However, as Fujinuma et al. teach formulations comprising no dyes, and the compositions comprise substantially similar ingredients to those claimed and .  

Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive. 
Applicant argues on page 6-7 that the claimed combination of compounds in the claimed amounts and ratios provides unexpected results.  This is not found persuasive.  The comparative data provided in the specification is not commensurate in scope with the instant claims, and does not compare to the closest prior art.  The claims are broader than the compositions tested. Claim 1 recites a broad range for the amounts of sodium dithionite and is silent to the amount of alkalizing agent, while a single composition has been tested.  It is unclear that the effect described would occur for all ingredients, amounts thereof, and ratios, within the scope of claim 1.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Second, the results do not compare the claimed subject matter to the closest prior art.  Fujinuma also teaches and exemplifies zwitterionic surfactants, including a hydroxysultaine while the comparative example excludes surfactants entirely.  It is unclear if the results are attributable to the presences of the specific ingredients as claimed, or any zwitterionic surfactant, such as those recited in Fujinuma.  An 
Accordingly, the rejections are maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619